PER CURIAM.
The alternative writ having been issued and respondent’s return having been considered, and it appearing that said return presents no ground for withholding issuance of the peremptory writ.
Thereupon, it is ordered that respondent, State of Florida by and through its prosecuting officer for the Criminal Court of Record for Polk County, Florida, forthwith initiate proceedings to have petitioner returned for a speedy trial on the charges pending against him, or, in the alternative dismiss Information S-20123-Mac/jb for the crime of escape pending against him.
It is further ordered that the State of Florida, through its proper officials, file in this Court, within 60 days from the date hereof, evidence of compliance with this order.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and BOYD, JJ., concur.